Plaintiff instituted this suit to be declared the owner of one-half of all royalties under a certain mineral lease owned by the United Gas Public Service Company, and his ownership thereof is denied by defendants. In article 15 of plaintiff's petition, he alleged that the value of his royalty rights was more than $2,000. This article is denied in toto by defendant.
On trial of the case it developed that there was some production of gas on this lease. There is no evidence in the record to show the value of the royalties sued for by plaintiff. Plaintiff's demands were rejected below and he has perfected an appeal to this court.
We are not certain that we have jurisdiction of this case. If the value of the royalties claimed by plaintiff is as alleged by him, we have no jurisdiction and a judgment rendered by us would be a nullity. We realize that as a general rule the amount claimed by plaintiff is the test of our appellate jurisdiction, unless it appears that the claim is "padded" for the purpose of giving us jurisdiction. Constitution of 1921, art. 7, § 10; O'Shee v. Chaudoir, 154 La. 517, 97 So. 796. But in this case, the value of the royalties claimed by plaintiff and as fixed by him is denied by defendant. It therefore evolves itself into a question of fact on which no evidence was introduced.
In order that we might be sure of our jurisdiction in the case, we deem it advisable to remand it to the lower court for the purpose of taking testimony as to the value of the royalties in dispute; and it is so ordered.